DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Allowable Subject Matter
Claims 1, 5-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cable, comprising: a first conductive core comprising: a first strand of carbon nanotubes (CNTs); and a first copper coating surrounding the strand of CNTs along a length of the cable; an expanded Polytetrafluoroethylene (ePTFE) tape wrapped about the first conductive core to function as a dielectric that adjustably changes impedance based on a thickness of the tape: a first shielding surrounding the ePTFE tape along the length of the cable, wherein the first shielding comprises CNTs and copper; and a second shielding surrounding the first shielding along the length of the cable, wherein the second shielding comprises CNTs and copper; a jacket surrounding the second shielding along the length of the cable (claim 1).  The above stated claim limitations is not taught or suggested by the prior art of record and therefore claims 1, 5-12, and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 28, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Nothing in the prior art or the cited reference discloses a cable with a CNT and metallic based core wrapped in a ePTFE tape and surrounded by dual CNT/metallic shieldings." is persuasive and therefore claims 1, 5-12, and 14 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 14, 2021